                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     SCOTT JOHNSON,                                        Case No. 20-CV-06514-LHK
                                  12                     Plaintiff,                            ORDER DENYING FOR LACK OF
Northern District of California
 United States District Court




                                                                                               JURISDICTION EX PARTE
                                  13              v.                                           APPLICATION FOR ENTRY OF
                                                                                               STIPULATED JUDGMENT
                                  14     CAMDEN ALMADEN, LLC,,
                                                                                               Re: Dkt. No. 18
                                  15                     Defendant.

                                  16

                                  17          On February 4, 2021, the parties filed a joint stipulation for dismissal pursuant to Federal

                                  18   Rule of Civil Procedure 41(a)(1)(A)(ii). ECF No. 17. The stipulation “neither expressly reserve[d]

                                  19   jurisdiction nor incorporate[d] the terms of [a] settlement agreement.” Hagestad v. Tragesser, 49

                                  20   F.3d 1430, 1433 (9th Cir. 1995) (vacating order enforcing settlement for lack of subject matter

                                  21   jurisdiction). Rather, the stipulation in its entirety provided as follows:

                                  22          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
                                              parties hereto that this action may be dismissed with prejudice as to all parties; each
                                  23          party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as
                                  24          the matter has been resolved to the satisfaction of all parties.

                                  25   ECF No. 17 at 1–2. Pursuant to this stipulation and Rule 41(a)(1)(A)(ii), Plaintiff “dismiss[ed]

                                  26   [this] action without a court order.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Thus, the Clerk of Court

                                  27
                                                                                           1
                                  28   Case No. 20-CV-06514-LHK
                                       ORDER DENYING FOR LACK OF JURISDICTION EX PARTE APPLICATION FOR ENTRY OF STIPULATED
                                       JUDGMENT
                                   1   terminated and closed the instant case on February 4, 2021.

                                   2          Yet on May 19, 2021, Plaintiff filed the instant ex parte application for entry of stipulated

                                   3   judgment. ECF No. 18. Plaintiff asks the Court to enforce the terms of a settlement that Defendant

                                   4   has allegedly breached. Id. The Court lacks subject matter jurisdiction over the instant application.

                                   5   As the United States Supreme Court and Ninth Circuit have repeatedly held, “courts have ancillary

                                   6   jurisdiction to enforce a settlement agreement only ‘if the parties’ obligation to comply with the

                                   7   terms of the settlement agreement has been made part of the order of dismissal—either by separate

                                   8   provision (such as a provision ‘retaining jurisdiction’ over the settlement agreement) or by

                                   9   incorporating the terms of the settlement agreement in the order.” K.C. ex rel. Erica C. v.

                                  10   Torlakson, 762 F.3d 963, 967 (9th Cir. 2014) (quoting Kokkonen v. Guardian Life Ins. Co. of Am.,

                                  11   511 U.S. 375, 381 (1994)). For instance, in Hagestad, the Ninth Circuit held that a district court

                                  12   had “clear[ly]” lacked subject matter jurisdiction over a settlement even though “it [was] clear that
Northern District of California
 United States District Court




                                  13   the district court intended to retain jurisdiction.” Hagestad, 49 F.3d at 1433 (emphasis in original).

                                  14   The Ninth Circuit explained that the district court’s order of dismissal “neither expressly

                                  15   reserve[d] jurisdiction nor incorporate[d] the terms of the settlement agreement.” Id.

                                  16          Here, it is even clearer that the Court lacks jurisdiction. Unlike in Hagestad, the Court

                                  17   never stated that it intended to retain jurisdiction. Nor did the Court enter an order that expressly

                                  18   “retain[ed] jurisdiction” or “incorporate[ed] the terms of the settlement agreement.” Torlakson,

                                  19   762 F.3d at 967. Instead, the parties’ stipulation—which was entered by the Clerk of Court—

                                  20   stated that “the matter has been resolved to the satisfaction of all parties.” ECF No. 17 at 2.

                                  21   Accordingly, the Court DENIES for lack of jurisdiction Plaintiff’s instant ex parte application for

                                  22   entry of stipulated judgment.

                                  23   IT IS SO ORDERED.

                                  24   Dated: May 24, 2021

                                  25                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  26                                                     United States District Judge
                                  27
                                                                                          2
                                  28   Case No. 20-CV-06514-LHK
                                       ORDER DENYING FOR LACK OF JURISDICTION EX PARTE APPLICATION FOR ENTRY OF STIPULATED
                                       JUDGMENT
